Title: Enclosure: Tench Coxe’s Key to Federal Positions, with Jefferson’s Notes, 19 April 1801
From: Coxe, Tench
To: Jefferson, Thomas


EnclosureTench Coxe’s Key to Federal Positions, with Jefferson’s Notes


H. Miller. Muhlbg
No. 1.
H. M. Supervisor of the Reve.


Latimer
No. 2.
The collector of the Customs, Phila.


Mc.pherson
N. 3.
The naval officer, Philada.


Jackson
N. 4.
The Surveyor of the port of Phila.


T.Ross
}
    CoxeAshe
N. 5
The Inspector of the Revenue of the first survey, with the genl. Collectorship of the internal Revenues Philada. City & County, annexed—



N. 6
The Secretary of the Navy—Washn.


W. Miller
N. 7
The Commissioner of the Revenue, Washington


